Title: To Thomas Jefferson from William Short, 18 December 1824
From: Short, William
To: Jefferson, Thomas


Dear Sir
Philada
Dec: 18. 1824
I have abstained from acknowleging your favor of the 9th ulto that I might not add to your already too heavy load of correspondence. Your letter however came most opportunely; for it was on the heels of a report which had just reached us the very night before, of your being very ill—Your information as to the imposthume explained the ground of this report, & your relief from it was a great relief to your friends here—in which number I must not fail to place Mrs Powel, by her particular request.I look forward now with great confidence to such measures being adopted, as we could wish, with respects to lafayette—The President has redeemed his pledge in the best & handsomest manner—I give him great credit for it & more especially for having so well placed the responsibility of his voyage on the shoulders of Congress. I begin to hope that neither our Guest or ourselves will have cause to repent of this voyage—Until now I was not without doubt on the subject—As to him I do not believe he would repent of it even if he were certain of being made a victim in consequence of it, provided he should be manifestly  the victim of monarchical power. And if the whole holy alliance were concerned in it, I believe it would be rather a gratification to him—for he really seems to me to have le gout du martyre.I have learned that Mr Gilmer arrived at N. York. He must have passed through this City without stopping; at least I have not heard of him here. The Professors also I believe, came by the same route & not by Norfolk, as was intended. I shall be very anxious to learn how far they are satisfied with their prospects, & how far you with them.Mr Vaughan tells me the vessel which carried the telescope, has arrived at its destination & he takes for granted the telescope has also, although he has no account of it.You will find inclosed two of Walsh’s papers, containing each a letter from Genl —There are three others containing each a similar letter, which I do not send in the present packet lest the volume should be increased to too great a size. I do not insist on your reading these letters—their length is rather appalling—but they are written with so much moderation, that I have read them with pleasure—but perhaps not more on that account, than on their caroborating the opinion I had myself formed on my first return to this Country, more than twenty years ago. It so happened that I formed at that time an intimate aquaintance with several of those who had been considered the leaders of the federal party, & against whom I had seen as well in our papers as in the French which copied them, the same accusations which are now repeated by Mr Monroe. I was surprized not to be able to discover the least dispositions in any of these leaders towards a monarchical system & more especially in this country. My mode of life & habits of intimacy with them were such that they could not have concealed from me such sentiments, had they existed even in the innermost recesses of their heart—And at this moment, now that these heats of party contention have passed off, which so much blend the soundest judgments, I have no doubt our Southern friends must be as much surprized, and always was, that they should have had any serious idea of attributing a monarchical propensity to the Praise God Barebones inhabitants of the East—There is certainly & always has been more of the Anti-monarchical principle on the borders of the Connecticut river, than in the whole region South & West of the Susquehanna.I regret that Harper did not dwell more on the Hartford convention. It appears that Otis’s pamphlet on that subject had never fallen into his hands. I satisfied myself on reading it that I had been absolutely ignorant of the nature of that meeting, as I believe 99. out of a hundred of us were, & none certainly more than Genl Jackson, as would appear from a hasty & incautious expression in his letter to Mr Monroe.It appears now that he will be our next President. I am one of those who acknowleging there were serious objections to all the candidates, have ever thought there were fewer to him than to his competitors, or rather that he had more redeeming qualities than they had. My opinion has surprized & shocked a great many of my friends here, & it may be a very erroneous one—Yet I cannot believe that as President he will exhibit any of that disposition which influenced him as Proconsul. My prejudices in his favor, if they be prejudices, are not personal. I never saw him—& have only judged from a general & very distant view of him—In that I think I have discovered in him much more than in the other candidates, those qualities of the mind which Providence seems to give to those who are best fitted to be at the head of State. A short time will now shew whether we are to repent or rejoice at this preference.I beg you to do me the favor to bring me to the recollection of the amiable family of Monticello. I trust you are assured yourself that I am as I have ever been,dear Sir your friend & servantW: Short